IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0088-10


RICKIE DAWSON YORK,  Appellant

v.


THE STATE OF TEXAS, Appellee




ORDER TO APPOINT COUNSEL
SMITH COUNTY



 This order was delivered per curiam.

O R D E R

 Appellant was convicted of possession of a controlled substance in cause number 241-2346-07 in the 241st District Court of Smith County.  Appellant was sentenced to
confinement for 60 years.  The court of appeals affirmed the judgment of the trial court York
v. State, No. 12-08-00106-CR  (Tex. App. -- Tyler, delivered December 16, 2009). 
Appellant filed a pro se petition for discretionary review which was granted by this Court on
June 16, 2010.  Appellant is entitled to representation before this Court at this time.  See
Article 1.051(a)(d)(2), V.A.C.C.P.  It appears that Appellant is without representation in this
court.  Accordingly, the trial court is ordered to determine if Appellant is currently
represented by counsel, and if so, to inform this court who represents Appellant.  If Appellant
is not currently represented by counsel and desires counsel, the trial court must first
determine whether Appellant is indigent.  If the trial court finds Appellant is indigent, that
court shall appoint an attorney to represent Appellant before this court in regard to PDR No.
PD-0088-10 in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P.  Any
hearing conducted pursuant to this order shall be held within 30 days of the date of this order. 
The trial court's order appointing counsel, any findings of fact, affidavits, or transcription of
the court reporter's notes and any other supplementation of the record shall be returned to this
court within 45 days of the date of this order.
IT IS SO ORDERED THIS THE 16th DAY OF JUNE, 2010
DO NOT PUBLISH